DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s preliminary amendment dated 23 October 2019 is acknowledged. Claims 19-37 as amended are pending.

Claim Objections
Claim 32 is objected to because of the following informalities:  the word “to” should be “for”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19, line 9, contains the phrase “while adding a polymerization.” Polymerization is a process, not an additive, and it is thus unclear what is being added in this step.
	For the purposes of applying prior art, it will be presumed that “polymerization’ refers to a polymerization inhibitor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claim 19-26, 28-34, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 0549977 A1 (“Ohmura”) in view of US 4,792,600 (“Rule”) as evidenced by US 5,015,703 (“Takekoshi”), as evidenced by US 6,001,934 (“Yamanaka”) and as evidenced by Pesapane et al., “Dynamic Infrared Study of Polyphenylene Sulfide Using Planar Array Infrared Spectroscopy,” Applied Spectroscopy, Vol. 62, pp. 1124-1128 (2008) (“Pesapane”).
As to claim 19, Ohmura teaches a thermoplastic resin composition of polyarylene sulfide having carboxyl (COOH) containing groups in combination with polyphenylene ether (abstract; 12:4-6). While Ohmura does not state that the resin is bonded to end groups of a main chain, Ohmura teaches reacting a carboxylic group containing compound with the polyphenylene sulfide, the carboxyl containing compound containing a mercapto group and disulfide (5:29-34), where Takekoshi evidences that such reactions of functional disulfide compounds with polyphenylene sulfide result in polyphenylene sulfide polymers endcapped with reactive groups (Takekoshi, abstract). It would thus be reasonable to conclude that the reaction of Ohmura results in carboxyl groups bonded to end groups of a main chain of polyphenylene sulfide. 
Ohmura teaches that the resin composition may include filler to improve rigidity, heat resistance, and dimensional stability (11:35-41).
Ohmura does not teach the recited FT-IR peak distribution. However, Ohmura teaches that the amount of functionalization of polyarylene sulfide may be obtained by reacting 0.01 to 20 % of a carboxyl group containing compound with the polyphenylene sulfide (5:52-55). As evidenced by Yamanaka, carboxylic acid groups provide a peak in the range of 1600 to 1800 cm-1. Further, it is known from Pesapane that polyphenylene sulfide has ring stretching peaks in infrared at 1475 and 1573 cm-1 (Pesapane, p. 1125; note that the PA-IR methods of Pesapane are intended to provide the same quality st col., and thus these methods are considered equivalent) which are within the recited range.  Since the polyphenylene sulfide giving rise to the aromatic (ring) stretch peaks at 1475 and 1573 cm-1 is approximately 90 to 99.9% of the composition, with the carboxyl group comprising compound such as 4,4’-dithiodi(n-butyric acid), having two carboxyl groups and a molecular weight of 236 (see Examples 1 and 2) no more than 0.1 to 10 %, it would be expected by one of ordinary skill in the art that compositions in the range of carboxyl compound taught by Ohmura would provide 0.1 to 11% of a peak intensity in the range of 1600 to 1800 cm-1 from carboxyl to 100 % from the polyphenylene sulfide, which is mainly aromatic carbon (approximately 71 % aromatic carbon), overlapping the recited range of 0.001 to 10 %.
Ohmura is not limiting to the method of producing the polyarylene sulfide resin used to make the carboxyl modified resin, but does not teach the polyarylene sulfide resin has disulfide repeating units, and does not teach the melt polymerization process as recited by claim 1. Rule teaches a polyarylene sulfide resin having the formula [(-A-S-)1-x(-A-S-S-)x]n, therefore having a disulfide repeating unit in repeating units of the main chain. Rule teaches producing the polyarylene sulfide resin by melting the sulfur compound and a diiodoaromatic compound (5:35-40), therefore melt polymerizing, where the diiodoaromatic compound may include carboxyl or amine groups. Rule teaches use of a catalyst that may be a monoiodoaryl compound p-iodonitrobenzene, which is a monoiodoaryl compound and thus a polymerization inhibitor as characterized by the specification). In this case, while Rule does not teach the recited process step of two portions during the polymerization, the process of Rule produces the same polymers as those claimed by applicant, and therefore the process for obtaining the polymer is not critical. See MPEP 2113.
Ohmura teaches producing the resin with a disulfide content can be used to adjust the crystallization rate depending on the application (7:8-20).

As to claim 20, Ohmura does not teach the recited disulfide content. Rule teaches the structure [(-A-S-)1-x(-A-S-S-)x]n, in which x is in the range of 0.5 to 0.001, which if the aromatic A group is carboxylic acid substituted phenylene, works out to a weight range of 0.04 to 19%, which overlaps the recited range of 3 wt % or less. Rule teaches the crystallization rate can be adjusted with increasing or decreasing x (amount of disulfide) (3:1-11).
It would be obvious to a person of ordinary skill in the art to modify the composition of Rule, including adjusting the amount of disulfide, including within the recited range, to adjust the crystallization rate as taught by Rule, thereby arriving at the invention of claim 20.
As to claims 21 and 22, while not exemplified, Ohmura teaches the carboxyl modified PPS may be blended with other thermoplastics including nylon (polyamide), polypropylene (polyolefin), and polyester based (6:5-10) to produce various engineering plastics with mechanical strength, rigidity and appearance, and thus it would be obvious to modify the composition of Ohmura to substitute such thermoplastic materials. The thermoplastic elastomer is optional under claim 22.
As to claim 8, Ohmura teaches the composition may include impact modifiers including ethylene propylene rubber (11:40-50) to improve impact strength. While Ohmura is silent as to whether these materials are thermoplastic elastomer, it is a polyolefin having the same structure as recited and thus presumed thermoplastic.

As to claim 25, Ohmura teaches the modified PPS resin has a Mn (number average molecular weight) of 2000 or more (6:1-5), which overlaps the recited range of 5000 to 50000. It would therefore be obvious to prepare the compositions of Ohmura, using the molecular weight as Ohmura teaches such molecular weights are appropriate for thermoplastic polymer blend, thereby arriving at the invention of claim 11.
As to claim 26, Ohmura teaches 10 to 90 % of the modified polyphenylene sulfide (claim 9), which is within the range of 5 to 95 weight percent, such that the remaining components constitute 10 to 90 weight percent, which is within the recited range of the one or more other components.
As to claims 28 and 33, Ohmura teaches the composition may be extrusion molded (12:4-6).
As to claim 29, Ohmura teaches extrusion using single screw extruder, and multiscrew extruder (12:1-3), which includes twin (two) screw extruders, and thus it would be obvious to a person of ordinary skill in the art to use such extrusion device.
As to claim 30, Ohmura teaches the composition may be molded (12:4-6), and thus suggest a formed article. 
As to claim 31, Ohmura teaches the composition may be molded into sheets (see, example 9, 17:30-40), and thus it would be obvious to produce such shapes.
As to claim 32, Ohmura teaches blends of PPS carboxyl functionalized may be used for bumpers (car exterior parts) (6:9-10).
As to claims 34 and 36, Ohmura teaches that the composition may be injection molded to form an article (12:4-6).

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 0549977 A1 (“Ohmura”) in view of US 4,792,600 (“Rule”) as evidenced by US 5,015,703 (“Takekoshi”), as evidenced by US 6,001,934 (“Yamanaka”) and as evidenced by Pesapane et al., “Dynamic Infrared Study of Polyphenylene Sulfide Using Planar Array Infrared Spectroscopy,” Applied Spectroscopy, Vol. 62, pp. 1124-1128 (2008) (“Pesapane”) as applied to claim 19, further as evidenced by US 4,552,676 (“Norris”).
As to claim 27, as an initial matter, the claim is interpreted as requiring all of the listed components. Ohmura teaches the use of other additives including antoxidant (oxidation stabilizer), plasticizer, nucleating agent, and impact reinforcement (11:34-50). Ohmura in the same passage teaches weathering resistance additives, which protect against sun, and are thus photostabilizers. Ohmura further teaches the fillers include talc, which as evidenced by Norris, abstract, is a lubricant.
It would thus be obvious to modify the composition of Ohmura in view of Rule, using the recited components, including talc as filler that acts as a lubricant, as Ohmura teaches the same components are typically added for their purposes, thereby arriving at the invention of claim 27.

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 0549977 A1 (“Ohmura”) in view of US 4,792,600 (“Rule”) as evidenced by US 5,015,703 (“Takekoshi”), as evidenced by US 6,001,934 (“Yamanaka”) and as evidenced by Pesapane et al., “Dynamic Infrared Study of Polyphenylene Sulfide Using Planar Array Infrared Spectroscopy,” Applied Spectroscopy, Vol. 62, pp. 1124-1128 (2008) (“Pesapane”) as applied to claim 34, further in view of US 2011/0257363 (“Shin”).
Ohmura does not teach injection molding at the recited temperature. However, it is known that polyarylene sulfide compositions can be prepared into articles by injection molding, including in temperature ranges from 30 degrees C to 150 degrees C (Shin, para. 0040), and thus the processing of .

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 0549977 A1 (“Ohmura”) in view of US 4,792,600 (“Rule”) as evidenced by US 5,015,703 (“Takekoshi”), as evidenced by US 6,001,934 (“Yamanaka”) and as evidenced by Pesapane et al., “Dynamic Infrared Study of Polyphenylene Sulfide Using Planar Array Infrared Spectroscopy,” Applied Spectroscopy, Vol. 62, pp. 1124-1128 (2008) (“Pesapane”) as applied to claim 36, further in view of US 2011/0257363 (“Shin”).
Ohmura does not teach injection molding at the recited temperature. However, it is known that polyarylene sulfide compositions can be prepared into articles by injection molding, including in temperature ranges from 30 degrees C to 150 degrees C (Shin, para. 0040), and thus the processing of the polyarylene sulfide composition, including at the temperature recited in claim 35, would be an obvious application of the composition of Ohmur in view of Rule.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,494,526. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 recites all of the limitations of claim 19, patented claim 2 recites the additional limitation of claim 20, patented claims 4-15 recite the additional limitations of claims 21-32, respectively, and patented claim 3 recites the additional limitation of claim 33. As such, the compositions of claims 19-33, being met by the compositions of claims 1-15, are obvious over these compositions.

Claims 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,494,526 in view of US 2011/0257363 (“Shin”).
As to claims 34 and 35, the discussion of patented claim 1 with respect to claim 19 is incorporated by reference. Patented claim 1 does not teach injection molding. However, it is known that polyarylene sulfide compositions can be prepared into articles by injection molding, including in temperature ranges from 30 degrees C to 150 degrees C (Shin, para. 0040), and thus the processing of the polyarylene sulfide composition, including at the temperature recited in claim 35, would be an obvious application of the composition of patented claim 1.
As to claims 36 and 37, the discussion of patented claim 2 with respect to claim 20 is incorporated by reference. Patented claim 1 does not teach injection molding. However, it is known that polyarylene sulfide compositions can be prepared into articles by injection molding, including in temperature ranges from 30 degrees C to 150 degrees C (Shin, para. 0040), and thus the processing of the polyarylene sulfide composition, including at the temperature recited in claim 37, would be an obvious application of the composition of patented claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/               Primary Examiner, Art Unit 1764